Citation Nr: 1500914	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-24 309A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for left lower extremity pain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant



INTRODUCTION

The Veteran served on active duty in the United States Army from August 1989 to November 1991.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision issued by the Regional Office (RO) in Nashville, Tennessee.  

The Board has reviewed the Veteran's physical claims file and the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) to ensure complete consideration of all the evidence.

The issues of entitlement to service connection for bilateral hearing loss and left lower extremity pain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service treatment records are unavailable.

2.  Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's tinnitus is as likely as not a result of acoustic trauma sustained during his military service.


CONCLUSION OF LAW

The criteria for service connection for tinnitus are met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist a claimant in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  The VCAA applies in the instant case.  However, the Board's grant of service connection for tinnitus herein represents a complete grant of the benefit sought on appeal.  Thus, no further discussion of VA's duty to notify and assist is necessary.


Law and Analysis

The Veteran seeks service connection for tinnitus that he contends is directly related to excessive noise exposure during service. 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection is granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Tinnitus is defined as a noise in the ear, such as ringing, buzzing, roaring, or clicking, that is usually subjective in type.  See Dorland's Illustrated Medical Dictionary 1956 (31st ed. 2007).  And, indeed, because of the inherently subjective nature of tinnitus, it is readily capable of even lay diagnosis.  See Charles v. Principi, 16 Vet. App. 370 (2002). 

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001). 

The Board begins by noting that the Veteran's service treatment records are not available for review, despite the AOJ's attempt to obtain them.  See September 2010 VA Memorandum.  Accordingly, the Board has a heightened duty to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule.  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  

The Board also notes that case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the Veteran.  Russo v. Brown, 9 Vet. App. 46 (1996).  So while it is unfortunate that the Veteran's service treatment records are unavailable, this appeal must be decided on the evidence of record and, where possible, the Board's analysis has been undertaken with this heightened obligation set forth in Cuevas and O'Hare in mind.

That said, there is little controversy in this case as to whether the Veteran was exposed to noise trauma in service.  His DD 214 indicates that he served in field artillery, a military occupational specialty (MOS) identified as one with a high probability of noise exposure.  VBA Fast Letter 10-35 (September 2010).  Thus, his report of military noise exposure is credible and consistent with the circumstances of his service, and the Board concedes his exposure to noise in service.  38 U.S.C.A. § 1154(a) (West 2002).  

However there are no medical records immediately after the Veteran's service discharge that contain a diagnosis of tinnitus.  In fact, the claims folder is devoid of any pertinent treatment records or other medical documents until a November 2009 VA audiology consultation, 18 years later.  At that time the Veteran complained of the sudden onset of bilateral tinnitus about 8 months prior.  

In August 2010, the Veteran was referred for examination for the specific purpose of obtaining an opinion as to whether or not his current tinnitus could be related to service.  His chief complaint was tinnitus since military service and his noise history included exposure from Howitzers, artillery, gunfire, and the rifle range as a field artillery officer.  On this occasion, he reported that he first noticed tinnitus following Howitzer fire, stating that it had worsened and become constant several years ago.  He denied post-service occupational noise exposure in his previous employment in restaurant management or in his current employment in child support services and reported no recreational noise exposure.  The audiologist did not render a medical opinion regarding the etiology or onset of the tinnitus.  

In determining whether service connection is warranted for disease or disability, VA must determine whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the lack of a nexus opinion in this case, the Board is satisfied that the tinnitus documented 18 years after service cannot be clearly disassociated from the Veteran's conceded in-service exposure to loud noise.  The Board notes that lay persons are competent to provide opinions on some medical issues.  Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  And, as noted above, a lay person is competent to provide an opinion on tinnitus.  Charles, supra.  In other words, given the nature of a tinnitus condition, the Veteran is uniquely situated to competently identify and report on its onset and duration.  Here, the Board finds the Veteran's assertion that the tinnitus was incurred while in service is both competent and credible, and thus is positive evidence that supports a finding of nexus in this case.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999).

From the above, it cannot be said that the preponderance of the evidence is against the claim; as such, all reasonable doubt has been resolved in the Veterans favor, and service connection for tinnitus is granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for tinnitus is granted. 


REMAND

The Veteran seeks to establish service connection for bilateral hearing loss and a left lower extremity disability, which he asserts had their onset during his military service.  As discussed above, there are no service treatment records available for the Veteran's period of active duty from August 1989 to November 1991.  

With regard to his claim for hearing loss the Veteran points to his in-service MOS of field artillery officer, as confirmed by his DD Form 214, to establish that he was exposed to high levels of noise during his active service.  VA has indeed conceded in service noise exposure, as that is the basis for the grant of service connection for tinnitus.

However service treatment records are limited to a June 1988 audiometric examination, performed prior to service while the Veteran was a ROTC student.  At that time he exhibited auditory thresholds of 45 decibels at 4,000 Hertz for both ears.  These elevated thresholds are clearly beyond the range of normal hearing and are significant enough to reach the level to meet the criteria for a hearing disability under VA regulations.  See 38 C.F.R. § 3.385.  Therefore, bilateral hearing loss was noted even prior to his enlistment into service, so even before he sustained the acoustic trauma at issue as a field artillery officer.  

A VA audiologist, who conducted the August 2010 VA examination, concluded that while the Veteran's hearing thresholds were in the range of mild to moderately severe hearing loss, the puretone responses were not valid due to inconsistent speech to puretone crosscheck.  As a result an estimation on the extent of hearing loss could not be specified given the unreliable behavioral results and a medical opinion could not be rendered.  

While the Board understands that the VA audiologist did not report the results of testing or even attempt to offer an opinion based on the 2010 audiogram, when considering the conceded in-service noise exposure, the examination is inadequate and does not assist the Board or the Veteran in resolving this claim.  In this case, the Veteran's 1988 ROTC audiogram, coupled with his military duties in field artillery, raise significant medical questions regarding whether his pre-existing hearing loss became appreciably worse during service beyond its natural progression.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Further examination and evaluation of the Veteran's hearing loss is, therefore, warranted.  

With regard to his remaining claim, the Veteran contends that he has left lower extremity pain as a result of experiencing severe shin splints while serving on active duty.  See VA Form 9, received in September 2012.  A review of the record shows he has failed to submit or identify any evidence whatsoever that he is currently being treated, or takes medication, for shin splints.  Rather post-service records show the Veteran suffered a significant intervening injury to his left lower extremity after falling and twisting his ankle.  See VA outpatient treatment records dated in September 2009.  

The Veteran has not been afforded any VA medical examination that could yield an opinion addressing his complaints, to include whether he has a current left lower extremity disability and whether such is related to his military service.  As such, the Board finds that the claim must be remanded for an appropriate medical examination.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board stresses that the examiner must acknowledge and discuss the Veteran's assertions that he experienced shin splints during service and that he has experienced a continuity of left leg problems since that time.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

With regard to both claims, the Veteran is cautioned that VA's duty to assist claimants is not always a "one-way street."  In other words, a claimant seeking help cannot passively wait for it in those circumstances where he or she may or should have information that is essential in obtaining putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, in instances where a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  In that vein, the Veteran's failure to cooperate fully with the examinations ordered above may well be tantamount to his failure to appear for the examinations.  Clearly, therefore, it is incumbent upon the Veteran to cooperate in any way that will facilitate the AOJ's efforts in developing his claims.  

In addition, any ongoing VA and/or private clinical records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder or Virtual VA/VBMS folders (as appropriate) copies of all clinical records, both VA and non-VA, pertaining to treatment of the Veteran for hearing loss or his left lower extremity right that are not already in the claims file.  Provide him with the necessary forms for release for any private treatment records identified.  The Veteran should be notified if any private records sought are not received pursuant to the AOJ's request (and reminded that ultimately it is his responsibility to ensure that private records are received).  If any records are unavailable, do not exist, or further attempts to obtain them would be futile, document this fact in the claims file.  

2.  Then, schedule the Veteran for appropriate VA audiological examination.  The claims folder must be made available to the audiologist for review of the case.  A notation to the effect that this record review took place should be included in the report.  A detailed history of any hearing loss before, during, and after service should be obtained from the Veteran.  All necessary tests and studies, to include audiometric testing and word recognition testing via the Maryland CNC test, should be performed in conformity with the requirements of 38 C.F.R. § 3.385.  The audiologist should comment upon the reliability and validity of all test results. 

Based on an examination of the Veteran and comprehensive review of the claims file, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that the Veteran's preexisting bilateral hearing loss was not aggravated by service beyond its natural progression.

In providing this opinion the audiologist should presume that the Veteran did sustain acoustic trauma during service as a result of his time as a field artillery officer.  He/She should also address the June 1988 ROTC examination, and the post-service VA audiological examination in August 2010.  If it is the opinion of the examiner that the Veteran's current hearing loss is the result of any other process not related to in-service acoustic trauma, a rationale must be provided to fully explain why the current symptomatology is not consistent with in-service noise exposure or why such exposure is not at least a "contributing factor" to any current hearing loss.  The examiner should comment on the likelihood that the Veteran's current hearing problems are due to post-service intercurrent causes wholly unrelated to his military service, such as post-service employment or age-related issues.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Then, arrange for an appropriate VA examination to determine the nature, extent, and etiology of any left lower extremity disability that the Veteran may have.  The claims folder must be made available to the examiner(s) for review of the case.  A notation to the effect that this record review took place should be included in the report.  All indicated tests and studies should be performed (e.g., X-rays), and the examiner should review the results of any testing prior to completing the report.  

Following an examination of the Veteran and comprehensive review of the claims file, the examiner should clearly identify any left lower extremity disorder(s), including shin splints.  Based on what is medically known about shin splints, he/she should address whether any diagnosed left lower extremity disability, at least as likely as not (i.e., a 50 percent probability or greater) had its clinical onset during the Veteran's military service.  If any diagnosed left lower extremity disorder cannot be regarded as having had its onset during active service, the examiner should explicitly indicate so.

In providing an opinion, the examiner should discuss the Veteran's statements regarding his reported history of shin splints during service, his assertions of left lower extremity pain since service, and the left ankle sprain in 2009.  Specifically, he/she should discuss the likelihood that any currently diagnosed left lower extremity disorder would have resulted from shin splints as opposed to some other pathology from the intervening left ankle injury.  The examiner should remain mindful of the fact that the Veteran is competent to say he experienced shin splints during service, even if they are not actually documented in service treatment records and that these assertions must be considered in formulating the requested opinion.  He/She should also set forth medical reasons for accepting or rejecting the Veteran's reports (lay observations) concerning having shin splints during service.

If the examiner cannot render an opinion without resorting to mere speculation, a full and complete explanation for why an opinion cannot be rendered should be provided.

3.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If any report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

4.  After the above actions are completed, if the claims are not fully granted, a supplemental statement of the case should be issued and the claims file should be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


